Motion Granted; Appeal Dismissed and Memorandum Opinion filed February 7,
2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00788-CV


       FLEX REALTY, L.P. AND FLEX INVESTMENTS, L.P., Appellants

                                           V.

  JANICE LYN CASEY, SUCCESSOR INDEPENDENT EXECUTOR OF THE
      ESTATE OF KATHERINE A. JACOBSON, DECEASED, Appellee


                      On Appeal from the 434th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 09-DCV-175411


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed July 25, 2011. On February 1, 2012,
appellants filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Seymore, and Boyce.